           Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 1 of 39



 1   Mark A. Kleiman (SBN 115919)
     KLEIMAN / RAJARAM
 2
     2525 Main Street, Suite 204
 3   Santa Monica, CA 90405
     Telephone: (310) 392-5455
 4   Facsimile: (310) 306-8491
 5
     Email: mkleiman@quitam.org
     Ben Gharagozli (SBN 272302)
 6
     Law Offices of Ben Gharagozli
 7   2525 Main Street, Suite 204
     Santa Monica, CA 90405
 8   Telephone: (661) 607-4665
     Facsimile: (855) 628-5517
 9
     Email: ben.gharagozli@gmail.com
10

11

12

13                                   UNITED STATES DISTRICT COURT
14                                  NORTHERN DISTRICT OF CALIFORNIA

15
      OMAR ABDULAZIZ,                                      ) Case No.: 3:19 CV-06694-LB
16
                                                           )
                       Plaintiff,
17                                                         ) THIRD AMENDED COMPLAINT
                       v.
                                                           ) AND DEMAND FOR JURY TRIAL
18                                                         )
      TWITTER, Inc..; McKINSEY & Co.; and
                                                           )
19    DOES 1-10; inclusive,
                                                           )
20                     Defendants,                         )
                                                           )
21    _______________________________________              )
22
             “We fell behind, both in our protections against social engineering of our
23
              employees and restrictions on our internal tools” Twitter CEO, Jack Dorsey
24
              acknowledging past missteps, 2020
25

26

27

28
                                                      1

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
           Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 2 of 39



 1           1. This an action to vindicate the rights of Omar Abdulaziz, a political refugee
 2   who has been granted political asylum in Canada from the despotic regime in the Kingdom of
 3   Saudi Arabia (“KSA”). Because of the tremendous wealth of key figures in KSA, major
 4   corporations, including Twitter, Inc. and McKinsey & Co. 1, have enabled, collaborated with,
 5   aided and abetted, and turned a blind eye to KSA’s efforts to suppress, torture, falsely
 6   imprison, terrorize, and murder dissenters both within Saudi Arabia and around the world.
 7   Twitter, Inc., and McKinsey & Co. have for monetary gain, exposed him, his family members,
 8   friends and political associates to imprisonment, torture, and even death.
 9                                              PARTIES
10           2. Plaintiff Omar Abdulaziz (hereinafter “Plaintiff”) is a graduate student and
11   political dissident who resides in and has been granted asylum in Canada because he faced
12   likely persecution were he to return to his native country, Saudi Arabia.
13           3. Defendant Twitter, Inc., (hereinafter “Twitter”) is incorporated in Delaware
14   with its headquarters in San Francisco, California. In 2011 Saudi Prince Alwaleed Bin Talal
15   purchased $300 million worth of stock in Twitter. In 2015 Bin Talal made an additional
16   investment, owning 5.2% of the company, more than Twitter’s founder and CEO. A January
17   29, 2018 article in the British newspaper, The Daily Mail reported that after being imprisoned
18   and perhaps tortured by KSA, Bin Talal signed over many of his assets, to Crown Prince
19   Mohammed Bin Salman (hereinafter “MBS”). Per The Daily Mail, the Trump Administration
20   allegedly made a deal with MBS allowing him to seize control of these assets and those of
21   other princes, so long as the assets remained in the United States. Plaintiff is informed and
22   believes and based thereon alleges that since late 2017 or January of 2018, MBS has exercised
23   control over more Twitter stock than is owned by Twitter’s founder, Jack Dorsey.
24

25

26
     1
27    Although McKinsey & Co. was originally a named Defendant in the present matter, Plaintiff
     has since voluntarily dismissed without prejudice McKinsey & Co. from this lawsuit to pursue
28   an action against McKinsey & Co. in New York.
                                                      2

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
           Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 3 of 39



 1           4. The true identity of each defendant denominated as a “Doe” is unknown to
 2   plaintiff at this time, so said defendants are sued in this capacity. As each such defendant
 3   becomes known to Plaintiff, he shall seek leave to amend this Complaint to set forth that
 4   defendant’s true identity
 5                                            JURISDICTION
 6   General Jurisdiction over Twitter
 7           5. Twitter’s home office is in San Francisco, California, within this judicial
 8   district.
 9           6. To the extent that the conduct giving rise to this action also implicates state law
10   claims, this Court is requested to exercise supplemental jurisdiction over those claims pursuant
11   to 28 U.S.C. §1367. Alternatively, diversity jurisdiction exists pursuant to 28 U.S.C. §1332.
12                                                 VENUE
13           7. Venue is proper in this district under 28 U.S.C. §1391(b) because a substantial
14   part of the events or omissions giving rise to this action occurred in this district.
15                                     FACTUAL BACKGROUND
16           8. In 2009 Plaintiff moved from Saudi Arabia to Canada after he was admitted to
17   study at a Canadian university. While he was in Montreal as a student, Plaintiff, who is
18   talented in the use of social media, would discuss the internal political affairs of KSA. Plaintiff
19   would provide political commentary using Twitter and other media websites. His main
20   contribution was criticism of the way the KSA regime ran Saudi Arabia, criticism of the royal
21   family in KSA, corruption of KSA, and the foreign policy of KSA. Plaintiff was especially
22   vocal about the grave violations of human rights in KSA, KSA’s disregard for Saudi citizens,
23   and their rights and freedoms.
24           9. KSA has one of the worst human rights records in the world. The State
25   Department’s 2014 Human Rights Report on Saudi Arabia summarized the situation:
26   “[H]uman rights problems reported included abuses of detainees; overcrowding in prisons and
27   detention centers; investigating, detaining, prosecuting, and sentencing lawyers, human rights
28
                                                        3

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
           Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 4 of 39



 1   activists, and antigovernment reformists; holding political prisoners; denial of due process;
 2   arbitrary arrest and detention; and arbitrary interference with privacy, home, and
 3   correspondence. Violence against women, trafficking in persons, and discrimination based on
 4   gender, religion, sect, race, and ethnicity were common. Lack of government transparency and
 5   access made it difficult to assess the magnitude of many reported human rights problems.”
 6   “The government reportedly arrested and detained multiple persons during the year, refusing
 7   for extended periods in some cases to acknowledge the detention or to provide information
 8   about an individual’s whereabouts.”
 9           10. Plaintiff was also a close ally of Jamal Khashoggi who was murdered in the
10   Saudi Consulate in Istanbul in the beginning of October 2018 by a group of assassins related to
11   the security and intelligence services of KSA. After Mr. Khashoggi left Saudi Arabia and
12   moved to the United States, a friendship developed between Plaintiff and Mr. Khashoggi. The
13   two started to cooperate on a range of political activities with the objective of educating the
14   public in Saudi Arabia. The political partnership became stronger and the two cooperated on
15   various projects. However, most of the projects did not materialize because this partnership
16   and friendship was suddenly cut short when Mr. Khashoggi was brutally murdered. The CIA
17   has concluded that Crown Prince Mohammad Bin Salman (“MBS”) ordered Mr. Khashoggi’s
18   assassination.
19   Twitter
20           11. Twitter informed the Securities and Exchange Commission that in 2015 it had
21   nearly 3,900 employees and generated over $2.2 billion of yearly revenue, more than enough to
22   put in place adequate safeguards to protect its users. Rather than maintain enough staff to
23   protect its users, Twitter laid off 336 employees in October 15, 2015 upon Mr. Dorsey’s return
24   as CEO. This constituted 8% of Twitter’s workforce. Twitter’s share value increased after the
25   lay offs. In SEC filings, Twitter’s main concern is user expansion.
26           12. Twitter allowed two spies to operate without interference. Twitter either (1) willfully
27   ignoring all of this because it did not want to upset KSA if it did not have to (this opportunity
28
                                                       4

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
           Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 5 of 39



 1   vanished when western intelligence agencies formally notified Twitter of the spies) or (2) did not
 2   want to invest in having human beings monitor alerts. Due to established industry standards,
 3   Twitter had infrastructure that would have set off alerts upon a Twitter employee’s unauthorized
 4   access to private user data and information.
 5   Twitter Knew or Should Have Known that the Employees Became Unfit and Hazardous
 6   and Unfit and that This Created a Particular Risk to Others, Including Plaintiff”
 7           13. Twitter anticipated inside jobs whereby employees would, for a variety of
 8   reasons, access or attempt to access private user data. Because of this, Twitter had a “Playbook”,
 9   which outlined the policies Twitter employees must obey as part of their employment. In 2013,
10   both Abouammo and Alzabarah agreed to abide by the Twitter “Playbook.” In pertinent part, the
11   Twitter “Playbook” prohibited Abouammo and Alazabarah from engaging in outside
12   employment or consulting “or any other business activity that would create a conflict of interest
13   with” Twitter. Twitter’s 2013 Employee Invention Assignment and Confidentiality Agreements
14   with Abouammo and Alzabarah affirmed “a relationship of confidence and trust” between
15   Twitter and each employee “with respect to any information of a confidential or secret nature
16   that may be disclosed to [them] by [Twitter]...that relates to the business of [Twitter]. It defined
17   “Proprietary Information” to include “customer lists and data.” The Employee Invention
18   Assignment and Confidentiality Agreement further required Abouammo and Alzabarah to “keep
19   and hold all such Proprietary Information in strict confidence and trust.” As employees,
20   Abouammo and Alzabarah promised to “keep and hold all such Proprietary Information in strict
21   confidence and trust.” They promised to “not use or disclose any Proprietary Information without
22   the prior written consent of [Twitter].” It forbade them from using any Twitter information for
23   any other business or employment.
24           14. Further, Twitter had a “Gift Policy” during Abouammo and Alzabarah’s
25   employment that stated: “[f]or gifts exceeding $100 in value, bring the gift to the attention of
26   both your manager and VP of HR before returning to sender.”
27

28
                                                       5

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
           Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 6 of 39



 1   Reasons This Was Foreseeable to Twitter
 2           15. Known as the “Arab Spring”, December 2010 through 2012 saw a wave of popular
 3   protests in the Arab world against autocratic governments in the region. According to numerous
 4   social scientists and regional experts and analysts familiar with the region, social media in
 5   general and Twitter in particular was at least one of the facilitators behind the “Arab Spring.”
 6   Autocratic governments, including KSA have recognized this. Since the Arab Spring, autocratic
 7   governments such as the KSA have clamped down on activists and invested heavily in state
 8   surveillance capabilities.
 9           16. Twitter has also been used as a platform for those seeking the overthrow and/or
10   reform of autocratic regimes outside of the Arab world, including Moldova, China and Ukraine.
11           17. Twitter is the 5th most frequently visited site in Saudi Arabia.
12   https://www.gogulf.com/social-media-saudi-arabia/ 2016 0118 last visited 2020 0824
13           18. Because of the use which activists have made of Twitter, authoritarian regimes in
14   the region and throughout the world have increasingly surveilled those activists’ Twitter
15   accounts in an effort to disrupt and silence them.
16           19. This is especially true for Saudi Arabia. Because traditional forms of public speech
17   are so thoroughly repressed, in the words of Plaintiff, “Twitter is our Parliament.”
18           20. Since at least 2009 tech companies have been targets of spying attempts by
19   authoritarian regimes. In January of 2010 Google revealed that between mid-2009 and December
20   2009 it had been targeted by hackers Google suspected that state actors (in this case the Chinese
21   government) had organized an inside attack using Google’s own employees in mainland China.
22           21. More efficient for a foreign intelligence service to bribe or coerce an employee to
23   do an inside job than to spend tens of millions to try to hack Twitter.
24           22. According to Frank Montoya, the FBI’s former Director of National
25   Counterintelligence Executive, the Bureau has repeatedly warned social media platform of this
26   well before 2015. On information and belief, Twitter, which had over 100 million users by 2012,
27   was among the platforms so warned.
28
                                                       6

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
           Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 7 of 39



 1           23. According to Alex Holden, Chief Executive Officer of Hold Security, new cases of
 2   data abuse that occur every month point to carelessness among companies.
 3           24. Twitter itself had been repeatedly hacked. On July 4, 2011 Fox News reported that
 4   its Twitter feed had been hacked to falsely report that President Obama had been killed. On
 5   February 1, 2013 Twitter acknowledged that up to a quarter of a million user accounts had been
 6   hacked. On April 23, 2013 Associated Press’ Twitter account was hacked by the Syrian
 7   Electronic Army to falsely report that there had been two explosions at the White House, and
 8   that President Obama had been injured. The same group took over numerous Twitter domains in
 9   August 2013.
10           25. By the time Twitter hired Alzabarah on or about August of 2013, it had abundant
11   notice that there was a clear and present threat of insiders being used to illegally access
12   confidential data and that authoritarian governments such as KSA would be interested in using
13   that data to help them target dissidents.
14           26. On or about June 2011, al-Qahtani publicly sought to purchase tools to ban people
15   from Twitter or freeze their accounts.
16           27. On information and belief Twitter’s Board of Directors was warned of the danger
17   posed by broad access to user accounts by employees and the dangers associated with such
18   access before Plaintiff’s data was stolen and furnished to KSA by Twitter employees.
19   Summary of Negligence Allegations against Twitter:
20           28. Twitter negligently hires, trained, supervised, its employees. Twitter
21   negligently failed to observe and control new employees it had put in risky positions and had
22   given great trust and authority to. Twitter negligently failed to restrict access to user data by
23   (a) limiting the persons who had access; and/or (b) limiting the extent-duration of the access.
24           29. Twitter negligently failed to design, construct, implement safeguards with
25   adequate audits and alerts.
26           30. Twitter negligently failed to adequately warn its users who were affected by the
27   inside job. Although Twitter claim sit sent a notice on December 11, 2015, that notice was
28
                                                       7

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
           Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 8 of 39



 1   defective because it was vague and lacked material information it knew users would be
 2   interested to know (it did not indicate that it was an inside job, that Saudi Arabia was the state
 3   sponsor, that the victims were critics of KSA). Further, it merely stated that the users “may
 4   have” been targeted when in fact, Twitter had no reason to doubt that users were indeed
 5   targeted.
 6   The Predictability of Attack
 7           31. On November 3, 2013 Twitter hired Ahmad Abouammo as Media Partnerships
 8   Manager responsible for the Middle East and North Africa ("MENA") region. His duties
 9   included helping “notable” accounts of public interest, brands, journalists, and celebrities for the
10   MENA region with content, Twitter strategy, and sharing best practices.
11           32. Plaintiff is informed and believes and thereon alleges that when an employee
12   joins Twitter, he or she is supposed to apply for access to certain accounts. Grants of access
13   depend upon the team of which the employee is a member.
14           33. Despite the sensitivity of the positions Alzabarah and Abouammo held given
15   political repression in the KSA and the very large number of Saudi reformers, dissidents and
16   activists who relied upon Twitter as a platform, Plaintiff is informed and believes and based
17   thereon alleges that Twitter made little or no effort to have an actual human security officer
18   review or monitor the activities of Twitter employees in sensitive positions. The result of this
19   was that although there were alerts when Abouammo and Alzabarah accessed and/or attempted
20   to access private user data they were not authorized to access and had no legitimate reason to
21   access, the alert fell on deaf ears and no remedial action would be taken to either stop the
22   unauthorized access or prevent unauthorized access.
23           34. On June 13, 2014 KSA official emails Abouammo with request to verify a Saudi
24   Royal Family member’s twitter account. On June 14, 2014, the KSA official requests
25   Abouammo’s contact information. The same day, Abouammo provides his Twitter and
26   personal contact information to the KSA official.
27

28
                                                       8

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
           Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 9 of 39



 1           35. On information and belief, at all relevant times, Twitter did not have a practice
 2   or policy of periodically investigating such employees to determine whether they pose a danger
 3   to the privacy of Twitter’s users. On information and belief, at all relevant times, Twitter did
 4   not have a practice or policy of periodically investigating whether employees were accessing or
 5   had accessed private user data without authorization in violation of the Twitter Playbook.
 6           36. While Abouammo was at Twitter, he knew and socialized with Alzabarah. In
 7   April of 2014, Abouammo was assigned the task of helping a public relations firm, which
 8   worked for KSA to verify a newscaster’s Twitter account. Abouammo then asked the public
 9   relations firm what else he could do to be of service to KSA.
10           37. Al-Qahtani was hired by the Chief of the Royal Court in Saudi Arabia to protect
11   the KSA’s reputation on-line by means of an “electronic army” suppressing adverse social
12   media content. He was officially appointed an Advisor to the Royal Court in KSA in 2012 and
13   given the rank of Minister in 2015. In 2018, after the murder and dismemberment of Jamal
14   Khashoggi, al-Qahtani was relieved of his official position.
15           38. In June 2014 al-Qahtani began cultivating Twitter employees, and told
16   Abouammo that he worked directly for MBS.
17           39. In November of 2014, al-Qahtani arranged an in-person meeting in London at a
18   Twitter global media summit. During Abouammo’s visit to London he met with Ahmed Al-
19   Jabreen, in a face-to-face meeting, told Abouammo that he was advising a “very important”
20   member of the Royal Family.
21           40. Al-Jabreen founded a Saudi technology company, Samaat, which has ongoing
22   business relationships with MISK, which is an MBS-controlled multi-billion dollar foundation,
23   which later hired Alzabarah as its CEO.
24           41. On or about November 20, 2014, when Al Jabreen and Abouammo had both
25   returned to the United States, they met in front of the Twitter offices in San Francisco, and
26   remained outside of the offices for a private meeting.
27

28
                                                      9

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 10 of 39



 1           42. On or about November 20, 2014, Al Jabreen posted a photo of himself and
 2   Abouammo in front of Twitter’s headquarters.
 3           43. On December 5, 2014, al-Qahtani met Abouammo in London and gave him a
 4   luxury Hublot watch valued at over $25,000.
 5           44. The gift of this watch was just the first of many transactions. Abouammo
 6   ultimately received at least $300,000 from KSA. In doing so, Abouammo violated the Twitter
 7   Playbook. Plaintiff is informed and believes and thereon alleges that the purpose of the Twitter
 8   Playbook’s gift policy is at least in part, designed to prevent Twitter employees from being
 9   bribed into performing inside jobs for outside entities. However, because Twitter lacked the
10   proper safeguards in place to actually investigate Abouammo, Twitter did not properly address
11   the issue and hold Abouammo accountable.
12           45. In December 2014, Abouammo began accessing private Twitter data useful to
13   KSA often at the direct request of Al-Qahtani. On July 9, 2015,
14   The Detectability of the Insider Attack at Twitter
15           46. On December 12, 2014 Abouammo began accessing private and confidential
16   account data from the Twitter account operated by a London-based Saudi whistle blower,
17   Mujtahid ibn Harith ibn Hamam ( “Mujtahid”). Abouammo also accessed Mujtahid’s data on
18   January 5, 2015, January 27, 2015, February 4, 2015, February 7, 2015, February 18, 2015, and
19   February 24, 2015. Plaintiff is informed and believes and based thereon alleges that
20   Abouammo’s illicit viewing of Mujtahid’s direct messages included private communications to
21   and from Plaintiff. Despite the alerts that were sounded in Twitter’s infrastructure due to this
22   unauthorized access of private user data, Twitter took no remedial action in response to the
23   unauthorized access.
24           47. At all times material hereto, Twitter’s practice was to store users’ direct messages
25   for purposes of backup protection. In fact, a computer researcher reported in 2019 that “Twitter
26   retains direct messages for years, including messages you and others have deleted, but also data
27   sent to and from accounts that have been deactivated and suspended.”
28
                                                      10

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 11 of 39



 1           48. On February 16, 2015, al-Qahtani called Abouammo three times. Abouammo
 2   introduced Alzabarah to Al Jabreen. On that same day Al Jabreen called Alzabarah.
 3           49. While Abouammo and Alzabarah were employed at Twitter, there were certain
 4   established industry standards with respect to service providers (including Twitter) that stored
 5   private user data. Among other things, such industry standards required a strict process of
 6   monitoring for anomalous system activity, authorized or unauthorized user access incidents
 7   (whether internal or external), and alerts as well as audits. For the alerts to be meaningful,
 8   audits and monitoring by human employees was required to actually detect and address
 9   unauthorized access of private user data. While the Twitter Playbook provided the policies for
10   such industry standards, Twitter lacked the systems in place to actually enforce and execute
11   those standards.
12           50. At all relevant times to this lawsuit:
13           a. Twitter did not have adequate access controls in place to restrict access to such
14               sensitive data.
15           b. Twitter’s system allowed personnel to access confidential user account information
16               even though they were not authorized to do so.
17           c. Twitter was not monitoring access to this highly confidential account data or
18               analyzing user activity logs for this data.
19           d. Twitter was not utilizing tools that detect unauthorized or anomalous behavior by
20               employees or rogue insider activities with respect to this data, or if they were, they
21               were not receiving the reports of these tools.
22           e. Twitter was not restricting remote access to this sensitive account data, even by an
23               employee who had gone absent from the workplace for a month.
24           f. Twitter was not enforcing its policies and confidentiality agreements.
25           g. Twitter had lax internal procedures regarding responses to emergency disclosure
26               requests from an authoritarian regime.
27

28
                                                          11

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 12 of 39



 1           h. Twitter’s incident response procedures were lacking, since it apparently did not (a)
 2               conduct much of an internal investigation when it discovered Alzabarah’s
 3               unauthorized access to the user account data or (b) engage law enforcement. It
 4               simply confronted him, put him on leave, and let him walk off to get on a plane and
 5               leave the country. This, despite Twitter having the authority and ability to detain
 6               Alzabarah and turn him over to the authorities for arrest and prosecution.
 7           i. On information and belief, the private user account data Twitter stored was not
 8               encrypted. Had it been encrypted, Alzabarah and Abouammo would not have been
 9               able to see the account information.
10           j. Twitter did not have an adequate human supervision process to monitor private user
11               data. Twitter will only be careful when there is a financial incentive for them to do
12               so.
13           51. As further evidence, in December 2015, Twitter told the FBI that they are tightening
14   restrictions with respect to access to user information. Yet, as of the Summer of 2020, 1,000
15   employees and contractors have access to and can even change user data. Importantly, the FBI
16   opened an investigation into Twitter out of national security concerns. Twitter never learns.
17   Some of the contractors created fake user tickets to justify or excuse the intrusion. There were so
18   many account-spying episodes that the security team was unable to keep track of them.
19           52. It was a significant departure from Abouammo’s Alzabarah’s prior practice to access
20   these accounts. Had Twitter had proper safeguards in place, they would have noticed that
21   something was wrong and would have/should have investigated it. Neither Abouammo or
22   Alzabarah had a legitimate reason to access these accounts. Indeed, neither Abouammo or
23   Alzabarah’s job duties included a need to access a Twitter’s user’s private information and doing
24   so was a reportable violation.
25           53. Alzabarah did not start using Profile Viewer until he started working for KSA. This
26   should have been a red flag for Twitter. Alzabarah’s access and use of Profile Viewer would
27   have generated an alert in Twitter’s security system as an unauthorized access. Unfortunately,
28
                                                        12

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 13 of 39



 1   because Twitter lacked the monitoring in place to address such alerts, Alzabarah’s unauthorized
 2   access, though easily detectable, went unnoticed and unchecked.
 3           54. In the exercise of due care any and all of Abouammo and Alzabarah’s unauthorized
 4   access escapades should have been detected and been cause for intervention.
 5           55. On February 20, 2015, Al Jabreen tweeted a photograph of himself with Alzabarah.
 6           56. On March 8, 2015, Abouammo sent al-Qahtani a direct message via Twitter
 7   proclaiming, “proactively and reactively we will delete evil, my brother".
 8           57. Alzabarah tells his wife on a Twitter owned laptop that he is going to Washington at
 9   the request of KSA
10           58. On May 13, 2015, Al Jabreen posted a photo of himself with MBS, exclaiming that
11   he was honored to meet the dictator.
12           59. On the very next day, Alzabarah flew from San Francisco to Washington, D.C.,
13   where he stayed only twelve hours, to meet with representatives of MBS before returning to
14   California.
15           60. KSA recruited Alzabarah to access Plaintiff’s private Twitter information (e.g.
16   direct messages and other confidential data and information that is not available to the public)
17   and leak it to KSA.
18           61. Beginning on May 21, 2015, and continuing for approximately six months,
19   Alzabarah accessed the confidential user data for nearly 6,000 Twitter users, including at least
20   33 names for which KSA security personnel had asked Twitter for “emergency disclosures.”
21   Alzabarah had no legitimate reason to access private user information. Granting Alzabarah
22   unnecessary access to so many accounts over such a long period of time is a glaring failure
23   under established industry standards. Indeed, the established industry standards provide that an
24   employee must apply for access to private user data. Had Twitter been following those
25   standards, Alzabarah would not have been able to access the private user information that he did
26   access because he would have had to apply to do so and his application would have been
27   denied. Further, such established industry standards indicate that even where an employee
28
                                                     13

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 14 of 39



 1   receives access to private user data after providing good cause for such access in an application,
 2   such access is only granted for a very limited period of time and 6 months vastly exceeds any
 3   established industry standards.
 4           62. To accomplish this, Alzabarah used official Twitter software called a Profile
 5   Viewer. This Twitter software, along with other company tools, afforded Alzabarah access to
 6   private account information. Plaintiff is informed and believes and based thereon alleges that
 7   the account information that could be viewed by Profile Viewer and other means available to
 8   Alzabarah included but was not limited to information about the devices the account holder
 9   used, all recent IP information, logs containing the user’s actions on Twitter, including direct
10   messaging, logs containing information about the browsers used by the account holder, and all
11   holder-provided biographical information.
12           63. On May 22, 2015, the day after Alzabarah began his illegal searches, Abouammo
13   resigned from Twitter. On information and belief, Abouammo left Twitter having had
14   unauthorized access for about 5 months and nobody at Twitter ever confronted him about it.
15           64. The aberrant conduct of Abouammo and Alzabarah constituted “red flags” which
16   did set off alerts to Twitter of illegal and unauthorized activity. Twitter disregarded facts which
17   rendered Abouammo and Alzabarah unfit for continued employment in a sensitive position
18   which allowed him to access confidential user data.
19           65. On or about May 29, 2015, Alzabarah accessed, without authorization, private
20   account information of two Twitter accounts over the course of approximately one hour.
21           66. Long after Abouammo had left Twitter, he continued contacting his former
22   colleagues to transmit KSA security officials’ requests for private information about Twitter
23   account holders. Although Twitter managers asked him to stop, and to direct Saudi officials to
24   contact Twitter directly. Abouammo continued to handle this personally. This also should have
25   prompted Twitter to investigate what Abouammo had done while he was at Twitter.
26           67. In June of 2015 Alzabarah accessed private and confidential information from 5,726
27   Twitter accounts in violation of established industry standards. Unauthorized access to so many
28
                                                      14

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 15 of 39



 1   accounts in such a short period of time would have sent alerts to Twitter’s security system.
 2   However, because there was insufficient monitoring, the alerts went ignored.
 3           68. The private confidential information Plaintiff had trustingly left in Twitter’s care
 4   included his unique and complex Twitter password, his IP addresses, and his direct messages,
 5   none of which Plaintiff had shared with the public or with KSA.
 6           69. With the first month of raiding undetected by Twitter, on July 5, 2015 Alzabarah
 7   again accessed Plaintiff’s confidential and private information.
 8           70. To his knowledge and recollection, Plaintiff has never even met Alzabarah or
 9   Abouammo, and neither bears any personal malice towards Plaintiff.
10           71. Plaintiff had placed his full trust and confidence into Twitter that his data and
11   anonymity with respect to his pseudonymous account would be protected. Twitter breached
12   that duty to him by allowing two employees to do what Twitter had promised Plaintiff would
13   not happen: gain unauthorized access to his private user data and violate his privacy.
14   Importantly, on information and belief, Abouammo and Alzabarah raided both Plaintiff’s
15   regular account and pseudonymous account.
16           72. Nonetheless, the danger Alzabarah and Abouammo posed to Plaintiff’s confidential
17   data was inherent in Twitter’s manner of operation. First, Twitter furnished Alzabarah and
18   Abouammo with the access, hardware and software tools that enabled them to raid Plaintiff’s
19   private information. This would not have been possible were they not employed by Twitter.
20   Second, Twitter implemented and benefited from policies that allowed and encouraged its
21   technical and professional staff to work offsite, from multiple locations. Although Twitter
22   benefitted from the greater productivity this allowed, it even further reduced Twitter’s ability to
23   monitor sensitive employees’ conduct. Finally, Twitter implemented and benefitted from
24   policies allowing its professional and technical staff flexibility as to when and where they
25   performed their work, further complicating any monitoring Twitter should have been doing.
26   With hundreds of millions of active users and a great many employees who had access to their
27

28
                                                      15

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 16 of 39



 1   data, the risk that confidential data would be exposed was broadly incident to Twitter’s mode of
 2   operation.
 3           73. Despite all of the known risks that the private information of account holders was in
 4   danger, Twitter failed to institute adequate safeguards to protect this data or even alert Twitter’s
 5   senior management that private account data was being raided.
 6           74. In 2015, Twitter’s terms of service contained a privacy policy. Twitter informed its
 7   users (including Plaintiff) by way of its privacy policy effective May 18, 2015 that “Our default
 8   is almost always to make the information you provide through the Twitter Services public for as
 9   long as you do not delete it, but we generally give you settings or features, like direct messages,
10   to make the information more private if you want.” Twitter, due to the herein alleged conduct,
11   has breached the terms of service and privacy policy.
12           75. On or about June 19, 2015 and July 2015, Alzabarah accessed Plaintiff’s account.
13           76. Just weeks after the massive invasion of Twitter accounts, Alzabarah took an entire
14   month of personal leave, beginning July 11, 2015. He immediately flew to Saudi Arabia.
15   While on personal leave in Saudi Arabia he broke into the private and confidential information
16   of hundreds of other Twitter account holders. Inexplicably, Twitter permitted this and never
17   confronted him over this until December 2, 2015 after Twitter was informed of Alzabarah’s
18   criminal activity by Western intelligence agencies.
19           77. On or about September 27 and 28, 2015, Alzabarah without authorization accessed
20   Mujtahid’s private information
21           78. On September 28, 2015, Mujtahid, the London-based whistle blower filed a formal
22   complaint with Twitter, reporting that his private information had been illegally accessed.
23           79. Despite being uniquely qualified and situated to discover the herein alleged
24   breaches of confidential data, Twitter was either unaware of Abouammo’s and Alzabarah’s
25   activities or chose to not investigate them until it was notified by Western intelligence officials.
26   On December 2, 2015, Twitter confronted Alzabarah with this information and placed him on
27   administrative leave. On information and belief, Alzabarah left Twitter having enjoyed
28
                                                       16

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 17 of 39



 1   unauthorized access for about 6 months and nobody at Twitter had ever confronted him about it
 2   until Twitter was notified by Western intelligence agencies in December 2015.
 3           80. The very next day Alzabarah, his wife, and his daughter fled the country after
 4   numerous telephone calls between him and the Saudi Consulate in Los Angeles. Alzabarah
 5   resigned from Twitter while flying out of the United States on December 3, 2015.
 6           81. Neither Alzabarah or Abouammo made any attempt to conceal their illicit
 7   activities while at Twitter.
 8           82. Twitter failed to follow FBI recommendations to report foreign travel, report foreign
 9   contact, etc. Had Twitter followed these guidelines, they could have stopped Alzabarah and
10   Abouammo
11           83. ABOUAMMO and ALZABARAH had access to proprietary and confidential Twitter
12   information, including information about Twitter users, such as the user-provided names and
13   birthdates, device identifiers, relationships, phone numbers, internet protocol (“IP”) addresses and
14   session IP histories, among other things.
15           84. Neither ABOUAMMO’s nor ALZABARAH’s job duties involved a need to access a
16   Twitter user’s private information and doing so was a reportable violation of the Twitter Playbook
17   policies regarding handling and protecting user data.
18           85. Neither ABOUAMMO nor ALZABARAH had authority from Twitter to receive,
19   access, or produce user information pursuant to any governmental emergency disclosure request.
20           86. Even after Alzabarah left the country, Abouammo continued to use his internal
21   networks to gather information inside Twitter. Abouammo continued to do this until at least
22   March 1, 2016. There is no indication from Twitter that it has plugged these leaks.
23   How the Twitter Inside Job Harmed Plaintiff
24           87. The Profile Viewer software that Twitter let Abouammo and Alzabarah use
25   allowed them to access private user account data, on both Plaintiff’s public account and a
26   pseudonymous account Plaintiff established so he could help people who might be afraid to be
27   in touch with him directly. The data illicitly viewed by the Twitter employees exposed
28
                                                     17

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 18 of 39



 1   Plaintiff’s name on the pseudonymous account, his IP address, his password, his direct
 2   messages, and his telephone number. Neither Abouammo or Alzabarah had any legitimate
 3   reason to be using the Profile Viewer software and doing so would have sent an alert to
 4   Twitter’s security systems.
 5           88. Plaintiff relied upon Twitter promise that the direct messages (DMs) would remain
 6   private to help protect his allies, associates and those who merely sought to correspond with
 7   him but feared KSA retaliation were the relationship with Plaintiff were to become publicly
 8   known. Some Twitter users in Saudi Arabia used direct messaging to ask Plaintiff to express
 9   analyses or opinions they were afraid to publicly express themselves. The privacy direct
10   messaging offered was essential for conversations Plaintiff had with dissidents and activists
11   who would be endangered were the authoritarian regime to learn of their beliefs.
12           89. Plaintiff’s DMs that Abouammo and Alzabarah raided and furnished to KSA
13   included conversations with other dissidents and activists that Plaintiff wished to keep private
14   and out of the public realm because of the sensitive nature of those conversations (relying upon
15   Twitter’s privacy policy) out of concern that if such conversations became public, Plaintiff
16   would be harmed given the nature, content and individuals involved in those direct messaging
17   conversations.
18           90. On information and belief, Twitter records and preserves geolocation data on its
19   users, even those using the supposedly private DM system. Geolocation data of DM users
20   made the users in Saudi Arabia vulnerable to surveillance and imprisonment. On information
21   and belief Twitter has denied that there are data logs which would show that Plaintiff’s DMs
22   had been accessed. However, when Plaintiff refused demands that he return to Saudi Arabia
23   KSA unleashed a brutal campaign upon a great many of people who had done nothing more
24   than privately correspond with Plaintiff, arresting and imprisoning a great many of them within
25   days of one another.
26           91. Twitter employees Abouammo and Al-Zabarah also used Twitter software to
27   obtain the IP address of many of their victims, including Plaintiff. At the time Plaintiff’s
28
                                                      18

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 19 of 39



 1   private user Twitter data was stolen he had two tablet computers which he frequently used
 2   from his home. Compromising an IP address greatly aids in locating people who frequently
 3   use a particular router. Indeed, that Plaintiff’s public and pseudonymous accounts used the
 4   same static IP address would greatly aid any surveillance team in determining that both Twitter
 5   accounts may be operated by the same person.
 6           92. The value of knowing an IP address is apparent from the fact that Citizen’s Lab,
 7   the NGO dedicated to protecting human rights through internet security was able to locate and
 8   identify Plaintiff as the first victim of the Saudi’s Pegasus malware attack by tracing aberrant
 9   data traffic patterns to a particular static IP address.
10           93. Twitter employees Abouammo and Alzabarah also used Twitter software to obtain
11   Plaintiff’s telephone number. Access to this number enabled KSA to send the malware to
12   Plaintiff’s phone via a spear-phishing text message. 2 Neither Abouammo or Alzabarah had
13   any legitimate reason to access this private information from Twitter’s database and doing so
14   would have sent an alert to Twitter’s security systems.
15           94. The information Twitter’s employees stole and turned over to KSA was
16   essential to MBS’ plan to silence Plaintiff by threatening, and ultimately imprisoning and
17   torturing his brother, his friends, and even just people who had exchanged messages with him
18   on Twitter. Plaintiff’s family had never been threatened until late in December 2015 or the first
19   weeks of 2016, immediately after Alzabarah returned to Saudi Arabia to take his executive
20   position in MISK.
21           95. The interrogation of Plaintiff’s family in early 2016 was followed by the
22   imprisonment of his brothers and torture in 2018. Tragically, they are far from the only people
23   to suffer in this manner. In March of 2018, just months before Plaintiff’s brothers were seized,
24

25
     2
       In 2013 when Plaintiff was 22 he gave his phone number to someone who posted it to the
26
     Facebook page of a Montreal film making group , as Plaintiff was looking for assistance in
27   making a YouTube series about immigrants. Although Twitter argues that its Saudi investors
     could have learned of his telephone number this way, this unproven assertion is a matter for
28   discovery, not resolution at the pleading stage.
                                                         19

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 20 of 39



 1   Areej al-Sadhan, who had only used an anonymous account to Tweet his criticisms of MBS,
 2   was among those swept up by Saudi police. Gamal Eid, executive director of the Arabic
 3   Network for Human Rights Information, or ANHRI, an Egypt-based group that monitors
 4   human rights violations in the region is emphatic that the timing of the arrests of five other
 5   Saudi critics who had used anonymous Twitter accounts shows that the arrests are linked to the
 6   data stolen by the two Twitter employees. That data has allowed KSA to hunt down and
 7   persecute dissenters.
 8           96. Control over Twitter was actually a point of pride for MBS. In 2015 MBS had
 9   bragged to Dr. Saad that MBS had had “our guy in Twitter” stop someone, which Dr. Saad
10   understood to mean that a Twitter employee was covertly working for MBS. In 2017 al-
11   Qahtani, who had previously sought software that could be used to either ban Twitter users or
12   to repeatedly freeze their accounts, boastfully tweeted, “Does a pseudonym protect you from
13   the black list? No.” 3
14           97. Beginning in 2014 and through 2015, there were two Saudi spies in Twitter’s employ
15   raiding private user data for the benefit of the Kingdom of Saudi Arabia (KSA). The FBI
16   subsequently learned about this. In late 2015, while one of the Saudi spies was still working at
17   Twitter, the FBI met with Twitter lawyers and let them know that they had a mole, Alzabarah.
18   They informed Twitter that Alzabarah had used his Twitter position and Twitter software to
19   obtain private user data, and that thousands of accounts had been breached. The FBI explained
20   that the situation was sensitive, the investigation was at an early stage, and expressly asked
21   Twitter to not tell Alzabarah what was going on as it could hurt the case if he found out about the
22   investigation.
23           98. Twitter refused to comply with the FBI’s simple request. Instead, Twitter
24   confronted Alzabarah with accusations that he had improperly accessed user accounts.
25

26
     3
27    It is a measure of KSA’s control over Twitter that even this direct threat of government
     violence against other Twitter users did not lead to even a brief suspension of Al-Qahtani’s
28   account. It would be another two years before he was finally banned from the platform.
                                                      20

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 21 of 39



 1   Alzabarah readily admitted that he had accessed the information. Despite having the legal
 2   authority to arrest Alzabarah on the spot pursuant to California Penal Code § 837 so that the
 3   FBI could at least come to the headquarters and arrest him, Twitter escorted him out of the
 4   building and suspended him. Alzabarah then immediately made arrangements to escape the
 5   United States and resigned from Twitter.
 6           99. Justice Department officials were livid as Twitter had blown up their case by
 7   tipping off a man they were hoping to arrest. Since Alzabarah had left the country and returned
 8   to Saudi Arabia, he was out of reach of American law enforcement agencies. Although charges
 9   have been brought against Alzabarah, he will likely never be held accountable because KSA
10   will not send him back to the United States for prosecution.
11           100.    Twitter knew that Alzabarah had been working for KSA. By October of 2015
12   the Saudi Royal Family owned more of Twitter’s stock than did its founder and CEO, Jack
13   Dorsey. In April of that year Twitter’s share value had plunged 18% after a poor first quarter
14   2015 performance. Twitter had every reason to downplay this major security breach, and to
15   avoid antagonizing its largest investors. And so it did.
16           101.    Twitter inexplicably waited at least nine days from the time government agents
17   told Twitter of this massive insider job before breathing a word to anyone outside the company.
18   There was no press release the way other data breaches were admitted. There was no
19   repudiation of KSA spying. In fact, there was no mention of KSA at all.
20           102.    Nine days after bidding Alzabarah farewell Twitter quietly sent emails and in-
21   application notices to some -- but not all -- of the victims. Plaintiff and another prominent
22   London-based dissident using the name Mujtahid, received no warning at all. On information
23   and belief, Twitter gave no notice to the popular press -- and did not even notify the “tech for
24   laypersons” media such as CNET or Wired. News of the theft filtered out only because some
25   security researchers who were among the victims blogged or Tweeted about it. Twitter did not
26   tweet about it nor did it hold a press conference.
27

28
                                                      21

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 22 of 39



 1           103.    Twitter’s tight-lipped and cryptic warning was useless. Twitter never told a soul
 2   that the Saudis, their investors, had done this. Instead, Twitter merely cautioned that a “state
 3   actor” might have been involved, leaving victims utterly in the dark about whether the data had
 4   been stolen by China, Russia, or any other nation. This was so mysterious Runa Sandvik, a
 5   security researcher who used to work for the Tor Project and now trains journalists in privacy
 6   and security criticized the notice as “not terribly helpful”, telling a technology reporter that it
 7   gave her no information about who it was or what had flagged Twitter’s suspicions. What is
 8   more, there were no clear links between the users who did receive the December 11, 2015
 9   notice. Overall, the Twitter users who did receive the December 11, 2015 notice were just left
10   confused and with more unanswered questions about what had even happened.
11           104.    Far from a full-throated repudiation of this massive theft, Twitter said nothing of
12   the Saudi role. It did not want to upset its KSA investors. Twitter’s December 11, 2015 notice
13   did not redress the harm done by its employees: Abouammo and Alzabarah.
14           105.    Just one month after being caught, Alzabarah began using an email address
15   showing his affiliation with the multi-billion dollar MISK Foundation, of which he is now the
16   Chief Executive Officer. MISK is MBS’s personal foundation and Al-Qahtani sits on its Board
17   of Directors. If Twitter had indeed been investigating Alzabarah after his resignation, they
18   would have discovered this fact and should have warned the victims about it as it further
19   evidenced that KSA had been behind the attack (the regime rewarded the Twitter spy with a
20   prestigious and presumably lucrative job).
21           106.    In the six months after Alzabarah fled, Twitter’s CEO, Jack Dorsey, met with
22   MBS, despite knowing full well that Alzabarah and Abouammo had pillaged Twitter accounts
23   on behalf of KSA and knowing that MBS rewarded Alzabarah by making him CEO of MISK.
24   Mr. Dorsey did not forget to bow his head to the dictator who had been behind the raid of
25   private information of his platform’s users.
26

27

28
                                                       22

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 23 of 39



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
             107.    Mr. Dorsey’s subservience starkly contrasts with the behavior one may expect
13
     from an executive whose institution has been mistreated:
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    23

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 24 of 39



 1           108.    Twitter never revealed to the Plaintiff or the numerous other victims of this data
 2   theft that the company derived great financial benefit from its relationships with KSA, other
 3   despots in the region, and millions of individuals living in Saudi Arabia.
 4           109.    Twitter also insisted on retaining the financial benefits of those relationships
 5   despite the irreversible damage done to so many of its account holders.
 6           110.    Twitter was so tolerant of Saudi misconduct that it did not even begin canceling
 7   the fake Twitter accounts of Saudi bots until 2019, thus continuing in its pattern of avoiding
 8   taking any action that would protect users but upset KSA until it could not delay any further.
 9   Twitter’s December 11, 2015 Notification Went to Only Some of the Victims. Plaintiff
10   and Another Leading Saudi Dissident Were Strangely Excluded.
11           111.    On December 11, 2015 Twitter sent out a “safety” notice to the owners of some
12   of the accounts whose data had been ransacked. The notice did not explain why Twitter had
13   delayed at least nine days in notifying them.
14           112.    In addition to claiming it sent an email notice which at least Plaintiff and
15   Mujtahid had never received, Twitter also claims that it sent an “in app” notice, complete with
16   an “Acknowledge” button for recipients to click. Tellingly, although Twitter has furnished the
17   Court with what it purports to be a list of recipients of the email notice, it has never furnished
18   anything to suggest that Plaintiff either received this “in app” notice or had acknowledged it.
19   Although Twitter claims to have sent this material, Plaintiff has not been allowed to conduct
20   discovery to test Twitter’s claim. It is important to note that according to at least one article
21   published on August 18, 2020, only a few dozen individuals received the December 11, 2015
22   notice. According to the Guardian, Twitter sent the December 11, 2015 notice to more than 20
23   users. The December 11, 2015 notice also claims that there were only a small number of
24   accounts that “may have” been targeted.
25   The December 2015 Notice Was False and Misleading
26           113.    The notice Twitter claims to have sent Plaintiff included the following: “As a
27   precaution, we are alerting you that your Twitter account is one of a small group of accounts
28
                                                       24

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 25 of 39



 1   that may have been targeted by state-sponsored actors”. Neither Plaintiff nor Mujtahid ever
 2   received this safety notice and, upon information and belief, alleges that Twitter never sent
 3   Plaintiff of Mujtahid this safety notice. Nor did Twitter ever inform Plaintiff that the
 4   individual who targeted the accounts were working for KSA, or that KSA was so intent upon
 5   getting the data that it had gone to the trouble of recruiting Twitter employees to spy on him.
 6   Nor did Twitter say that it was an inside job or what that the victims had in common (critics of
 7   KSA). Twitter further tried to water down the notice by saying the recipients “may have” been
 8   targeted when in fact, Twitter had no reason to doubt that the raid of the information had
 9   actually happened. Further, Twitter never updated the recipients of the notice. Twitter also
10   lied in the notice when it said “At this time, we have no evidence they obtained your account
11   information, but we’re actively investigating this matter. We wish we have more we could
12   share, but we don’t have any additional information we can provide at this time.” In fact,
13   Twitter did have additional information beyond what was contained in the notice (e.g. that it
14   was KSA behind the attacks, that it was an inside job, the victims had commonalities in that
15   they were critics of KSA). On information and belief, Twitter deliberately chose not to share
16   this information with the recipients because Twitter knew that if it did so, it would become
17   public, would upset KSA and hurt Twitter’s bottom line. Twitter chose money over the safety
18   of its users and complying with notice requirements in the event of a breach.
19   Twitter’s Notification Process and Twitter’s Ongoing Disinterest in Security Makes This
20   Certain to Recur
21           114.    If Twitter had told Plaintiff the truth he would have taken additional
22   precautions. He could have gotten a new phone and new phone number. Or he would have
23   become much more careful about clicking on hyperlinks embedded in text messages unless he
24   personally knew the sender and was confident that the text message came from the sender.
25   Plaintiff thus would not have clicked on the link on the text message that falsely purported to
26   be from the package delivery service (which is what allowed KSA to hack Plaintiff’s phone
27   using Pegasus malware).
28
                                                      25

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 26 of 39



 1           115.    Twitter’s disdain and/or apathy for the security of its user’s information
 2   continues to this very day. In December 2015 Twitter claimed to the FBI that it had “enhanced
 3   its controls and permissions to restrict access to user information only to those whose duties
 4   require access.” Yet in the wake of the recent hacking of 130 Twitter accounts including those
 5   of Barack Obama, Joe Biden, Elon Musk, Jeff Bezos, Michael Bloomberg, and Bill Gates, it
 6   has been revealed that over one thousand Twitter employees and off-site contractors had
 7   routine access to private user information. Pursuant to the established industry standards, this
 8   constitutes too many people with access.
 9           116.    According to former security employees, Twitter management has often
10   dragged its heels on upgrades to information security controls, while prioritizing consumer
11   products and features, a source of tension for many businesses.
12           117.    Efforts to control Twitter’s user-support staff and contractors have also gotten
13   short shrift, according to the former security employees who said that the security of users’
14   private data was not a major concern for Twitter executives. A former FBI cyber and
15   cryptocurrency investigator, Patrick Westerhaus has warned that tech companies’ “hyper-focus
16   on growth and revenue” eclipses concerns for security. On information and belief, this
17   includes Twitter.
18           118.    In doing the things herein alleged Twitter consciously disregarded the rights of
19   Plaintiff and of hundreds, if not thousands of other dissidents. Twitter knows dissidents have
20   depended upon it to host their sensitive communications
21   Plaintiff’s Claims Against Twitter are Timely
22           119.    Plaintiff did not receive even the weak and unhelpful December 11, 2015
23   notification in any way. He did receive the February 17, 2016 notification that his data may
24   have been viewed “by another user”, however this notice had nothing to do with the KSA
25   inside job. Neither notice even hinted that the Saudi government had stolen his data by way of
26   an inside job at Twitter. He first learned of this on October 20, 2018 when this data theft was
27   revealed in the New York Times. Until that day he did not know, and could not, in the
28
                                                      26

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 27 of 39



 1   exercise of reasonable diligence, be expected to know that the Saudi government had recruited
 2   and bought off two Twitter employees, who had been specifically instructed to get his private
 3   user data. Nor did he know, and could not have been expected to know that the Twitter
 4   employees had accessed his data because the company had let them use software they could
 5   use for this purpose even though, in the words of the Department of Justice, “Neither
 6   Abouammo’s nor Alzabarah’s job duties included a need to access a Twitter user’s private
 7   information.”.
 8   The Predictable Consequences of Twitter’s Misconduct
 9           120.     Up to the time Plaintiff applied for asylum in Canada in 2013, KSA had
10   stopped paying his salary and cancelled his scholarship. He was afraid that if he returned to
11   Saudi Arabia, he would be persecuted (e.g. imprisoned, tortured or killed). However, his family
12   remained unharmed and free from harassment, arrest, imprisonment and persecution from
13   KSA. Upon applying for asylum in Canada in 2013, Plaintiff was not concerned that KSA
14   would persecute his family and friends in Saudi Arabia or send a hit team to murder Plaintiff in
15   Canada.
16           121.     After defendants’ misconduct KSA’s persecution of Plaintiff intensified to an
17   unprecedented level.
18           122.     After Alzabarah improperly spied on Plaintiff’s confidential Twitter data, he fled
19   the United States on December 3, 2015. Within a month after Alzabarah fled, KSA interrogated
20   Plaintiff’s father and brother in Saudi Arabia, and cancelled Plaintiff’s brother’s financial
21   assistance. KSA then and summoned three of Plaintiff’s friends and roommates in Canada to the
22   Saudi Cultural Bureau between March 2016 and July 2016. KSA had never targeted or
23   pressured Plaintiff in this way before December 2015. Apart from Twitter allowing KSA spies
24   to access Plaintiff’s private user data and furnish it to KSA, nothing out of the ordinary had
25   happened in 2014 or 2015 to have triggered this escalation of persecution beginning in
26   December 2015.        Before December 2015, the most KSA had done to Plaintiff was cancel his
27   salary and his scholarship. By the time Plaintiff applied for asylum in Canada in 2013, KSA had
28
                                                       27

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 28 of 39



 1   stopped paying his salary and cancelled his scholarship. Although he was afraid that if he
 2   returned to Saudi Arabia, he would be persecuted (e.g. imprisoned, tortured or killed), Plaintiff
 3   felt entirely safe in Canada. Further, his family remained unharmed and free from harassment,
 4   arrest, imprisonment and persecution from KSA. Upon applying for asylum in Canada in 2013,
 5   Plaintiff was not concerned that KSA would persecute his family and friends in Saudi Arabia or
 6   send a hit team to murder Plaintiff in Canada.
 7           123.    KSA received an enormous amount of stolen private user data from its loyal
 8   Twitter employees. Plaintiff is informed and believes and thereon alleges that it would have
 9   taken many months if not years for KSA intelligence members to review and analyze the data to
10   determine who they would target.
11           124.    KSA kept the data until they were able to target Plaintiff directly (when Pegasus
12   became available and operational to them as described below).
13           125.    Plaintiff is informed and believes and thereon alleges that although Abouammo
14   Alzabarah invaded thousands of Twitter accounts of Saudi dissidents, KSA elected to use
15   Pegasus malware to target only a relative few, including Plaintiff. Plaintiff is unaware of other
16   Twitter users who KSA targeted with Pegasus malware. Plaintiff is informed and believes and
17   thereon alleges that KSA targeted Plaintiff with Pegasus malware because of what KSA learned
18   from accessing Plaintiff’s Direct Messages on Twitter’s platform that Alzabarah and Abouammo
19   wrongfully accessed and furnished to KSA while Alzabarah was employed at Twitter. At least
20   three of the Twitter users with whom Plaintiff had exchanged Direct Messages in 2015 were
21   highly prominent Saudi dissidents living outside of Saudi Arabia. At least three others, inside
22   Saudi Arabia, were imprisoned after Plaintiff’s text messages with them were stolen.
23           126.    Fearing for his safety, Plaintiff withdrew from his studies and fled his residence,
24   living in hotels for four months to avoid being kidnaped or harmed.
25           127.    It was not until the publication of the October 20, 2018 New York Times article
26   that Plaintiff learned that a suspected KSA agent had used the computer access Twitter had
27   granted him to hack into Plaintiff’s confidential information at Twitter.
28
                                                      28

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 29 of 39



 1           128.    Although Plaintiff’s criticisms had already garnered attention from MBS and his
 2   allies it is highly probable that the combined effects of the disclosure of his private user
 3   information from Twitter and the spotlight shown upon him when McKinsey identified him as
 4   highly influential made him a much more prominent target.
 5           129.    In June of 2017, Loujain al-Hathloul, a feminist activist in Saudi Arabia, offered
 6   Plaintiff financial support and aid in getting a position with Amnesty International. In April of
 7   2018 she was imprisoned and charged for her contacts with Plaintiff.
 8           130.    After defendants’ misconduct, KSA’s persecution of Plaintiff intensified to an
 9   unprecedented level. Between April and June 2017, an agent of MBS approached Plaintiff and
10   said he had met with MBS. The agent attempted to convince Plaintiff to return to Saudi Arabia.
11   This was during the same time period that MBS had tried to lure Dr. Saad Aljabri, back to Saudi
12   Arabia to imprison, torture and/or murder him. Dr. Aljabri, a former high-ranking Saudi official,
13   had become a prominent opponent of MBS.
14           131.    From January 2018 to July 2018, Plaintiff had greatly restricted his social media
15   presence, so the increased persecution inflicted upon him was more likely the result of KSA’s
16   increased intelligence on him.
17           132.    In mid-May 2018, two KSA agents contacted Plaintiff and asked to meet with
18   him. Throughout a series of meetings with Plaintiff, they identified themselves as agents of MBS
19   and said they were operating on orders from Saud Al-Qahtani, who was then a senior strategic
20   advisor to MBS. The Central Intelligence Agency has concluded that MBS ordered Mr.
21   Khashoggi’s murder, and Al-Qahtani was the strategist who organized it.
22           133.    The two agents told Plaintiff that MBS was not happy with Plaintiff’s political
23   activities and criticisms against KSA in general and MBS in particular. The agents demanded
24   that Plaintiff stop criticizing KSA and MBS and that he return to Saudi Arabia. Just as had been
25   done with Khashoggi, the agents promised Plaintiff a bright future in Saudi Arabia. Plaintiff
26   refused both demands. When that failed the agents tried to persuade Plaintiff to come to the
27   Saudi embassy in Ottawa with them. Plaintiff again refused. It should be noted that just a few
28
                                                       29

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 30 of 39



 1   months later, Mr. Khashoggi was lured to Saudi Consulate in Istanbul where assassins working
 2   for MBS murdered him.
 3           134.    By the time Plaintiff refused to return to Saudi Arabia, KSA had significantly
 4   increased its spyware capabilities. On information and belief, in 2017, KSA purchased or
 5   licensed the Pegasus spyware system from the Israeli cyber-spy company, NSO, for
 6   $55,000,000. This sum included NSO’s technical support and training so that the Saudis would
 7   be able to use the Pegasus spyware.
 8           135.    On information and belief KSA was not able to deploy the Pegasus spyware until
 9   the Spring of 2018 at the earliest. Once the malware became operational to KSA, they acted. On
10   June 23, 2018, Plaintiff’s phone was infected by the Pegasus malware when he clicked on a link
11   in a text message he had received. This was during the same period that Pegasus malware
12   targeted and infected the smart phones of Dr. Saad Ajabri, and Ghanem Al-Masarir, another
13   prominent Saudi dissident who was safely in the United Kingdom. Plaintiff was among the first
14   Saudi dissidents KSA attacked with the Pegasus malware.
15           136.    Once the malware was downloaded to Plaintiff’s phone it installed itself on
16   Plaintiff’s smartphone it exfiltrated all of Plaintiff’s SMS chats, emails, photographs, location
17   data, and other information to KSA.     The Pegasus malware also enabled KSA to spy on
18   Plaintiff in “real time”, through control of his phone’s camera and microphone, and through
19   contemporaneous receipt of information Plaintiff typed into his phone or received from others.
20           137.    The intelligence gathered from Plaintiff’s Twitter DMs and other private user
21   data, coupled with Pegasus’ uploading and transfer to KSA of all the data on Plaintiff’s phone
22   enabled Al-Qahtani and MBS to crush Plaintiff’s family and his social network. In just a few
23   short days between July 28, 2018      and August 3, 2018 the Saudi’s rounded up and imprisoned
24   both of Plaintiff’s brother, and dozens of his friends, political allies, and even mere
25   correspondents.
26           138.    Subsequently at the end of July 2018 and early August 2018, authorities acting
27   on behalf of KSA increased their harassment campaign. KSA security forces raided Plaintiff’s
28
                                                       30

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 31 of 39



 1   family home in Jeddah in the middle of the night using search dogs and conducted humiliating
 2   searches of the house. Two of Plaintiff’s brothers were arrested and are still in prison without
 3   having been charged or receiving a trial. Security personnel acting on behalf of KSA have been
 4   torturing Plaintiff’s brothers to pressure Plaintiff to stop his activism. According to a report by
 5   Amnesty International, such conduct is consistent with KSA security personnel’s mistreatment
 6   of imprisoned activists.
 7           139.    During the first few days of his imprisonment, KSA security personnel would
 8   take Plaintiff’s younger brother out of his detention cell and ordered him to call Plaintiff to beg
 9   Plaintiff to stop his political activities. They specifically mentioned the “electronic bees”
10   project, which the Plaintiff worked on with the late Jamal Khashoggi and a small number of
11   trusted close friends. That these KSA security personnel knew about Plaintiff’s work to this
12   level of detail was shocking to Plaintiff. At that point in time, Plaintiff had been unaware that
13   KSA had been spying on him using the Pegasus system on his phone.
14           140.    Plaintiff is informed and believes and thereon alleges that although Alzabarah
15   invaded thousands of Twitter accounts of Saudi dissidents, KSA elected to use Pegasus malware
16   to target only a relative few, including Plaintiff. Plaintiff is unaware of other Twitter users who
17   KSA targeted with Pegasus malware. Plaintiff is informed and believes and thereon alleges that
18   KSA targeted Plaintiff with Pegasus malware because of what KSA learned from accessing
19   Plaintiff’s Direct Messages on Twitter’s platform that Alzabarah and Abouammo wrongfully
20   accessed and furnished to KSA while Alzabarah was employed at Twitter, and because of the
21   heightened scrutiny to which he was subjected by the McKinsey report.
22           141.    Fearing for his safety, Plaintiff withdrew from his studies and fled his residence,
23   living in hotels for four months to avoid being kidnaped or harmed.
24           142.    Dozens of Plaintiff’s friends and associates who live in Saudi Arabia have also
25   been arrested, tortured and subjected to inhumane and humiliating treatment even though most
26   of them are not involved or even interested in politics. KSA security personnel have done this to
27   pressure Plaintiff to stop his political activities.
28
                                                            31

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 32 of 39



 1           143.    In mid-August 2018, Plaintiff was informed by Citizens Lab, which is part of the
 2   University of Toronto, that all of the information on his phone had been compromised by means
 3   of Pegasus malware.
 4           144.    On October 2, 2018, Mr. Khashoggi entered the Saudi Consulate in Istanbul,
 5   Turkey, where he was murdered by an assassination team sent by KSA (specifically by MBS).
 6   Mr. Khashoggi, who championed democracy, human rights and anti-corruption efforts, had been
 7   a fierce critic of KSA.
 8           145.    The collaboration between Plaintiff and Mr. Khashoggi had the potential to build
 9   a broad political movement for democratic reform in Saudi Arabia. Due to hacking Plaintiff’s
10   phone, KSA was aware of the collaboration between Plaintiff and Mr. Khashoggi.
11           146.     On or about October 15, 2018, less than two weeks after the extrajudicial murder
12   of Mr. Khashoggi, another team of Saudi nationals (known as the “Tiger Squad”) traveled across
13   the Atlantic Ocean from Saudi Arabia to Canada with the intention of assassinating Dr. Saad
14   Aljabri and Plaintiff.
15           147.    KSA agents continue to improperly pressure Plaintiff to stop his political
16   activities with the help of Twitter, which recently suspended two of Plaintiff’s Twitter accounts
17   (@say_it_and_walk and @i5beearmy) without good cause.
18   TOS ISSUES
19           148.    Twitter was available to anyone in the world who agreed to its Terms of Service
20   (TOS). Plaintiff joined Twitter in October 2011.
21           149.    Plaintiff was required to assent to Twitter’s Terms of Service (TOS) 4 as a
22   condition of using Twitter. The terms “Services”, “SMS”, “API”, “Transmissions” are not
23   defined in the TOS. The TOS’ exculpatory provision (labeled “Limitation of Liability”)
24   instructs users to use strong passwords: “Twitter cannot and will not be liable for any loss or
25   damage arising from your failure to comply with the above.” This would lead the reasonable
26

27
     4
      All references to the TOS are to the TOS applicable to the period in time where Twitter was
28   negligent (2014-2015).
                                                      32

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
            Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 33 of 39



 1   reader to believe that Twitter treats loss of the password-protected private data as a special case,
 2   and that Twitter will not deny liability for the loss of private information so long as the user has
 3   reasonably strong password protection.
 4            150.    Twitter’s website did not afford Plaintiff or any user the opportunity to negotiate
 5   with Twitter regarding the terms of the TOS, to offer to pay for greater security or removal of
 6   the TOS’ exculpatory provisions. Twitter presented the applicable TOS to Plaintiff on a “take it
 7   or leave it” basis. Plaintiff was forced to either silence himself as a Saudi dissident by forgoing
 8   the most effective means of providing political commentary to the Saudi audience (see below)
 9   or risk damages from Twitter’s negligence.
10            151.    Although there is no monetary charge to use Twitter, it is not a free service
11   because the user still incurs the cost of having their information mined and shared.
12   ALTHOUGH THERE ARE OTHER SOCIAL MEDIA PLATFORMS, THEY WERE /
13   ARE NOT REASONABLE ALTERNATIVES FOR ACTIVISTS LIKE PLAINTIFF.
14            152.    Although Saudi Arabia’s population is smaller than California’s, Saudi Arabia
15   has the fifth highest number of Twitter users in the world. 5,6,7 Because of the tremendous
16   popularity of Twitter among Saudis, there are a very great number of Saudis whom Plaintiff
17   would not be able to reach with his messages unless he was on Twitter. A Saudi dissident who
18   wanted to meaningfully reach a Saudi audience with political commentary must develop a
19   viable Twitter presence. Nothing compares to Twitter for Saudi activists. Twitter is seen by
20   many analysts of the region as KSA’s “only plausible free forum for political debate.” 8
21

22
     5
         https://worldpopulationreview.com/countries Last visited Nov. 11, 2020
23
     6
24
         https://worldpopulationreview.com/states Last visited Nov. 11, 2020
     7
25     5 Social Media Trends in the Middle East in 2019 https://ijnet.org/en/story/5-social-media-
     trends-middle-east-2019 Last visited Nov. 11, 2020
26

27
     8
      Alexei Abrahams, “Regional Authoritarians Target the Twittersphere”, Middle East Research
     and Information Project, (Fall/Winter 2019). https://merip.org/2019/12/regional-authoritarians-
28   target-the-twittersphere/ last visited November 11, 2020.
                                                       33

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 34 of 39



 1           153.    Since 2011, most Saudis were shifting from Facebook to Twitter because the
 2   latter was geared more towards news on the Arab Spring. Public figures also started to create
 3   Twitter accounts. Plaintiff’s voice and presence as a Saudi dissident would be heard better on
 4   Twitter than Facebook. For Saudis as of 2011, Twitter was a platform to spread political ideas
 5   while Facebook was useful to keep in touch with friends. Saudis viewed Facebook as more of a
 6   social platform, only interacting with their friends, whereas Twitter was seen as a political
 7   platform. If Plaintiff were to use Facebook, Saudis would not hear his voice. The impact of
 8   Facebook vs. Twitter in Saudi Arabia is also evidenced by Saudi officials and ministers having
 9   verified accounts on Twitter but largely ignoring Facebook. It was Twitter that was a key
10   means of communication for protestors in the Arab Spring that threatened Saudi Arabia until
11   KSA unveiled a populist $130 billion social spending package. From 2011, 2013, Facebook’s
12   market share in Saudi Arabia was sharply declining while Twitter’s growth was exponential.
13           154.    Where Facebook allows a user to have no more than 5,000 “friends”, Twitter
14   provides for unlimited followers. Plaintiff presently has over half a million Twitter followers.
15           155.    Twitter also allows users to maintain their anonymity, which is a decided
16   advantage for dissidents working against an authoritarian regime. Facebook, by contrast,
17   requires users to register with their actual names. Even though Plaintiff tweeted in his own
18   name, he also had a pseudonymous account to communicate with people who would not interact
19   with his regular account. Activists frequently used Twitter’s ubiquitous hashtag 9 (which are
20

21

22

23

24

25
     9
       “A hashtag—written with a # symbol—is used to index keywords or topics on Twitter.
26
     This function was created on Twitter, and allows people to easily follow topics they are
27   interested in” https://help.twitter.com/en/using-twitter/how-to-use-hashtags. Last visited,
     Nov. 11, 2020.
28
                                                      34

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 35 of 39



 1   helpful in reaching relevant audiences) in the Arab Spring in 2011. 10 Facebook, however, did
 2   not introduce hashtags until 2015 11.
 3           156.    Further, Twitter is used for sharing ideas and keeping up to date with news and
 4   world trends, Instagram is intended to share a user’s best photos and videos with their
 5   followers. 12
 6   POLICY ARGUMENTS
 7           157.    Policymakers in the United States are increasingly coming to the view long held
 8   by European nations – that the internet in general and social media platforms in particular are
 9   too important to the public interest to be left unregulated or left to self-regulate:
10                   A.     Section 230 of the Communications Decency Act has already been
11   amended to govern some content, and there are renewed calls in Congress to abrogate or limit
12   the immunity social platforms such as Twitter enjoy from liability for the content posted
13   thereon;
14                   B.     The Department of Justice has filed and is litigating an antitrust complaint
15   against Google; 13 and
16

17

18
     10
19      Alexei Abrahams, “Regional Authoritarians Target the Twittersphere”, Middle East Research
     and Information Project, (Fall/Winter 2019). https://merip.org/2019/12/regional-authoritarians-
20   target-the-twittersphere/ Last visited Nov. 11, 2020.
21   11
        Brent Barnhart, “How Hashtags on Facebook Still Work for Businesses.”
22   https://sproutsocial.com/insights/hashtags-on-facebook/ (January 22, 2020). Last visited Nov.
     11, 2020.
23
     12
24
       Caroline Forsey, “Twitter, Facebook, or Instagram? Which Platform(s) You Should Be On.”
     (March 8, 2020) https://blog.hubspot.com/marketing/twitter-vs-facebook Last visited Nov. 11,
25   2020.
26   13
       https://www.nytimes.com/2020/10/22/technology/facebook-antitrust-ftc.html, Last visited
27   Nov. 11, 2020) and https://www.nytimes.com/2020/10/20/technology/google-antitrust.html Last
     visited, Nov. 11, 2020.
28
                                                        35

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
           Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 36 of 39



 1                   C.          Facebook has been heavily criticized for amplifying and accelerating the
 2   genocidal campaign Myanmar military authorities have incited and carried out against
 3   Rohingya Muslims. Facebook is currently fighting an effort to subpoena its documents for a
 4   war crimes trial before the International Court of Justice. 14
 5        First Cause of Action Against Twitter, Inc., and Does 1-5 for Negligent Supervision
 6                                        and/or Retention of Employee
 7            158.   Plaintiff repeats and repleads each allegation in Paragraphs 1-157 as though
 8   fully set forth herein.
 9            159.   Twitter hired Alzabarah and Abouammo.
10            160.   Alzabarah and Abouammo became unfit and/or hazardous to perform the work
11   for which they were hired.
12            161.   Twitter knew or should have known that Alzabarah and Abouammo each were
13   or each became unfit and/or hazardous to perform the work for which they were hired and that
14   this unfitness and/or hazard created a particular risk to others including Plaintiff.
15            162.   As a direct and legal result of Alzabarah’s and/or Abouammo’s unfitness and/or
16   hazard, Plaintiff has suffered emotional distress, loss of property and has incurred out-of-
17   pocket expenses in excess of $75,000. Plaintiff had to move out of his apartment, withdraw
18   from his graduate studies, and actually lived in hotels for four months.
19            163.   As a direct and legal result of Alzabarah’s and/or Abouammo’s unfitness and/or
20   hazard, Plaintiff has also suffered stress, anxiety, emotional distress, pain and suffering,
21   inconvenience, mental anguish, loss of enjoyment, and damage to personal and professional
22   reputation.
23            164.   Twitter’s negligence in hiring, supervising and/or retaining Alzabarah and/or
24   Abouammo was a substantial factor in causing Plaintiff’s harm.
25

26

27

     14
28        Application Pursuant to 28 U.S.C. §1782 v. Facebook Inc., Case 1:20-mc-00036 (D. D.C.)
                                                          36

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
            Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 37 of 39



 1               Second Cause of Action Against Twitter and Does 1-5 for Negligence
 2            165.    Plaintiff repeats and repleads each allegation in Paragraphs 1-164 as though
 3   fully set forth herein.
 4            166.    By failing to design, evaluate, operate, modify, and/or maintain its security
 5   systems in a reasonably careful manner, Twitter was negligent. Further, by entrusting
 6   Alzabarah and Abouammo with the tools to gain access to Plaintiff’s private user data, Twitter
 7   was negligent.
 8            167.    As a direct and legal result of Twitter’s negligence, Plaintiff has suffered
 9   emotional distress, loss of property and has incurred out-of-pocket expenses in excess of
10   $75,000. Plaintiff had to move out of his apartment, withdraw from his graduate studies, and
11   actually lived in hotels for four months.
12            168.    As a direct and legal result of Twitter’s negligence, Plaintiff has also suffered
13   stress, anxiety, emotional distress, pain and suffering, inconvenience, mental anguish, loss of
14   enjoyment, and damage to personal and professional reputation.
15            169.    Twitter’s negligence was a substantial factor in causing Plaintiff’s harm.
16                                        PRAYER FOR RELIEF
17            1. Compensatory damages for all economic loss, including but not limited to loss
18   of past or future income, to the extent allowed by law.
19            2. General damages for pain, suffering, humiliation, and emotional distress to the
20   extent allowed by law.
21            3. The costs of litigation, including reasonable attorney’s fees, to the extent allowed by
22   law.
23

24

25

26

27

28
                                                        37

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 38 of 39



 1   DATED: November 13, 2020            RESPECTFULLY SUBMITTED
 2                                       KLEIMAN / RAJARAM
 3

 4
                                        By:   /s/ Mark Allen Kleiman, Esq.
 5

 6
                                         Mark Allen Kleiman, Esq.

 7
                                         LAW OFFICES OF BEN GHARAGOZLI
 8                                       Ben Gharagozli, Esq.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  38

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
          Case 3:19-cv-06694-LB Document 98 Filed 11/13/20 Page 39 of 39



 1                                    DEMAND FOR JURY TRIAL
 2
             Plaintiff demands a jury trial on all issues so triable.
 3

 4
     DATED: November 13, 2020                RESPECTFULLY SUBMITTED
 5
                                             KLEIMAN / RAJARAM
 6

 7

 8                                          By:    /s/ Mark Allen Kleiman, Esq.
 9                                           Mark Allen Kleiman, Esq.
10
                                             LAW OFFICES OF BEN GHARAGOZLI
11                                           Ben Gharagozli, Esq.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        39

                           THIRD AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
     Case No. 3:19 CV-06694-LB
